UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                              11/27/2019
JASON MASON,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-5450 (VSB)
                      -against-                           :
                                                          :              ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On June 11, 2019, Plaintiff filed his pro se complaint in this action against the City of

New York and four individual Correction Officers, C.O. Holland, C.O. Mayo, C.O. Ramirez, and

C.O. White. (Doc. 2.) The complaint listed the same address of service for C.O. Holland, C.O.

Mayo, and C.O. Ramirez, but did not list an address for C.O. White. (Id. at 2.) Plaintiff also

made a request to proceed in forma pauperis, without prepayment of fees, on June 11, 2019.

(Doc. 1, Doc. 6.) Plaintiff’s application was granted on September 23, 2019. (Doc. 9.)

        On September 26, 2019, I issued an Order of Service directing the Clerk of Court to issue

summonses to the Defendants at the address listed in the Complaint and to transmit all

documents necessary to effect service to the U.S. Marshals Service. (Doc. 12.) Summonses

were issued to all Defendants, but service was only made upon the City of New York and C.O.

Holland, C.O. Mayo, and C.O. Ramirez. (Docs. 15, 17.) Service was returned unexecuted as to

C.O. White because that person is “[n]o longer an employee of the agency.” (Doc. 16.)

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant to permit service of process. 121 F.3d 72, 76 (2d Cir. 1997). By
naming C.O. White, Plaintiff has supplied sufficient information to permit the City of New York

to identify the correct address of service.

       On November 26, 2019, the Office of the Corporation Counsel of the City of New York

filed a letter motion to stay this case pending completion of an internal investigation by the New

York City Department of Correction into the alleged misconduct. (Doc. 21.)

       Accordingly, it is hereby:

       ORDERED that Defendant the City of New York is directed to ascertain the address

where Defendant C.O. White may be served. The City of New York must provide this

information to Plaintiff and the Court within sixty days of the date of this order. Within thirty

days of receiving this information, the Court will issue an order directing the Clerk of Court to

complete the USM-285 forms with the address for C.O. White, and deliver all documents

necessary to effect service to the U.S. Marshals Service.

       IT IS FURTHER ORDERED that, in light of Defendants’ letter motion, (Doc. 21), this

action is stayed pending completion of the Department of Correction’s internal investigation.

       IT IS FURTHER ORDERED that no later than December 27, 2019, and every thirty (30)

days thereafter, Defendants shall file a letter providing an update as to the status of the

Department of Correction’s internal investigation.

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff, as well

as Documents 15, 16, 17, and 21.
SO ORDERED.

Dated: November 27, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
